Appeal by the defendant from a judgment of the County Court, Orange County (Patsalos, J.), rendered December 11, 1985, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence as a second felony offender.
Ordered that the judgment is affirmed.
The defendant’s contention with respect to the propriety of the second felony offender statement filed by the People is unpreserved for appellate review and, in any event, lacks merit. Similarly without merit is the defendant’s contention that the second felony offender statute (see, Penal Law § 70.06) is unconstitutional as applied to him. Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.